DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4,  6, 7, 9, and 11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (US 2019/0220749).
Regarding Claim 1, Feng et al discloses a method for processing a sematic description of a text entity, comprising: acquiring a plurality of target texts containing a main entity, and extracting related entities describing the main entity from each target text (At block 101, a context of a text to be disambiguated and at least two candidate entities represented by the text to be disambiguated are obtained) (page 2, paragraph [0024]); acquiring a sub-relation vector of a pair of the main entity and each related entity in each target text (At block 103, a first entity vector of each of the at least two candidate entities is generated based on a trained unsupervised neural network model) (page 2, paragraph [0028]); calculating a similarity distance of the main entity between different target texts based on the sub-relation vector (the similarity between the first entity vectors of any two of the at least candidate entities may be calculated, using a cosine distance algorithm, based on the first entity vector of each of the at least two candidate entities) (page 5, paragraph [0070]); and determining a semantic similarity of the main entity descripted in different target texts based on the similarity distance (At block 401, a similarity between each two different candidate entities is determined based on the first entity vector of each of the at least two candidate entities) (page 5, paragraph [0069]).
Regarding Claim 2, Feng et al discloses the method, wherein the extracting the related entities describing the main entity from each target text comprises: recognizing named entities in each target text to acquire a candidate entity set (a text set containing the text to be disambiguated is obtained from a knowledge base, and a word-segmentation algorithm is performed on the text set) (page 2, paragraph [0025]); acquiring candidate entities whose distance from the main entity in the target text is less than a preset distance from the candidate entity set, and determining the candidate entities as the related entities describing the main entity ( the similarity between each two different candidate entities is obtained through calculation. As a possible implementation, the similarity is compared with a preset threshold) (page 5, paragraph [0072]).
Regarding Claim 4, Feng et al discloses the method, wherein the acquiring the sub-relation vector of the pair of the main entity and each related entity in each target text comprises: processing the target text, the main entity and each related entity based on a pre-trained relation extraction model, and acquiring a probability distribution of a relation between the main entity and each related entity (skipgram method in the word2vec model may be used to train the training corpus of a certain application scene in embodiments of the present disclosure) (page 3, paragraph [0043]); and performing a mapping on the probability distribution based on a pre-trained mapping model, and acquiring the sub-relation vector of the pair of the main entity and each related entity (obtain a semantic vector table corresponding to words of different application scenes, thus obtaining the word vector model applicable to respective application scenes) (page 3, paragraph [0043]).
Claims 6 and 11 are rejected for the same reason as claim 1.
Claim 7 is rejected for the same reason as claim 2.
Claim 9 is rejected for the same reason as claim 4.
Allowable Subject Matter
Claims 3, 5, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “perform(ing) a pooling process on the second vector representation to generate the sub- relation vector of the pair of the main entity and each related entity” as recited in claims 3 and 8 and “calculat(ing) a main relation vector corresponding to the main entity in each target text; and calculating the similarity distance of the main entity between different target texts based on the main relation vector” as recited in claims 5 and 10.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/07/2021 and 06/24/2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fauceglia et al. (US 10,643,120) discloses disambiguating one or more entity mentions in one or more documents.
Fauceglia et al. (US 2020/0234102) discloses disambiguating one or more entity mentions in one or more documents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672